In an action to recover *998damages for wrongful death, the defendant appeals from an order of the Supreme Court, Westchester County, entered May 4, 1965, which granted plaintiff’s motion for a pretrial examination of certain witnesses and for a discovery and inspection of certain records, reports and memoranda. Order reversed, without costs, and motion denied without prejudice to a new application upon proper papers, if plaintiff be so advised. Plaintiff filed her note of issue and statement of readiness on June 10, 1963. She made no effort to obtain the desired examinations and discovery until March 2, 1965, when she made the present motion. On this record, plaintiff has not shown that the necessity, if amr, for these examinations and discovery resulted from unusual and unanticipated conditions which developed subsequent to the filing of the statement of readiness (see Romito v. Bourjois, Inc., 16 A D 2d 982; Baer v. Oak Vale Estates, 17 A D 2d 826). Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.